Citation Nr: 1205812	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-31 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to an initial compensable evaluation prior to September 10, 2010, and in excess of 10 percent thereafter, for right and left ankle disabilities.

2.	Entitlement to an initial compensable evaluation prior to March 27, 2007, and in excess of 10 percent thereafter, for a cervical spine disability.

3.	Entitlement to an initial compensable evaluation for migraines.

4.	Entitlement to an initial compensable evaluation for eczema of the right foot.


REPRESENTATION

Appellant represented by:    Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a Board hearing at the RO in Cleveland, Ohio in June 2010.  This transcript has been associated with the file.

During the pendency of the appeal, in an October 2011 rating decision, the RO assigned an increased evaluation of 10 percent each, effective September 10, 2010 for the Veteran's right and left ankle disabilities.  The RO also assigned a 10 percent evaluation, effective March 27, 2007, for the Veteran's cervical spine disability.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in December 2009 at which time the claims were remanded to schedule the Veteran for a Board hearing.  As noted above, the hearing was held in June 2010.  The claim was again before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining VA treatment records and affording him new VA examinations.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was also afforded VA examinations in September 2010 for his claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that both the October 2011 rating decision and supplemental statement of the case (SSOC) and November 2011 notification letter were returned as undeliverable.  The record suggests that the Veteran failed to apprise VA of his current mailing address.  Generally, VA is not required "to turn up heaven and earth" to find the correct address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, however, it appears that the Veteran did indeed provide his new address, in Nebraska, to the U.S. Postal service and this new information was located on the mail that was returned to VA.  Therefore, VA is on notice of his new mailing address.  

VA has not used this updated Nebraska address to provide the Veteran with notice of the October 2011 rating decision and SSOC or the November 2011 notification letter.  Furthermore, the Veteran's representative, Disabled American Veterans, was not appointed until December 2011 and did not receive the October 2011 rating decision and SSOC or the November 2011 notification letter.  

The Board observes that the Veteran may have been mailed the October 2011 rating decision in December 2011.  However, there is no evidence he was mailed the October 2011 SSOC or the November 2011 notice.  On remand, appropriate action should be taken in order to ensure that there is due process.

Accordingly, the case is REMANDED for the following action:

1.	Using the correct address, resend the October 2011 rating decision and SSOC and the November 2011 notification letter to the Veteran and his representative.  All efforts to send this evidence must be noted in the claims folder. 

2.	The Veteran and his representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

